NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ROLF DIETRICH,
Appellan,t,
V.
DAVID J. KAPPOS, DIRECTOR, UNITED STATES
PATENT AND TRADEMARK OFFICE,
Appellee,
AND
SHIMANO, INC.,
Appellee.
2010-1530
(Reexaminati0n N0. 95/000,008)
Appea1 from the United States Patent and Trademark
Office, B0ard of Patent Appea1s and In1;erferenceS.
ON MOTION
ORDER

DIETRICH V. SHIMANO INC 2
We construe the Director of the United States Patent
and Trademark Office’s submitted “amended notice
forwarding certified list” as an unopposed motion to
reform the caption to name the Director as an additional
party.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted and the revised official caption
is reflected above. The Director’s brief is due within 40
days from the date of filing of this order. Rolf Dietrich
may choose to file an amended reply brief. Any such
amended reply brief is due within 14 days of service of the
Director’s brief If the appellant does not submit an
amended reply brief, then the case will proceed on the
reply brief previously submitted by the appellant The
joint appendix is due within seven days of the due date of
the amended reply brief
FOR THE COURT
JAN 07 2011 /s/ Jan Horbaly
Date 5 an Horba1y
Clerk
cc: David C. Purdue, Esq.
David L. Tarnoff, Esq. F||_£|}
U. .
Raymond T. Chen, Esq. on
819 am 0 7 2011
JAN HDRBALY
CLERK